Case 5:18-cv-01762-FLA-SP Document 46 Filed 05/03/19 Pagelof5 Page ID #:404

 

 

 

 

 

Name Hudena James
Address _23729 Bouquet Canyon Place
City, State, Zip Moreno Valley, California 92557 s$
ce
Phone (909) 732 2450
=
Fax N/A ~< -
! 4
E-Mail Hudena@aol.com ww “
O Retained ~o rq
=x <3

 

LICJA  DXPro Per
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
CASE NUMBER:

I¢

CUFPD CO Appointed

 

 

 

Hudena James, et.al
5:18-cv-01762-RGK-SP

PLAINTIFF(S),
Vv.
NOTICE OF APPEAL

U.S. Bancorp, et.al.

 

DEFENDANT(S).

Hudena James hereby appeals to

NOTICE IS HEREBY GIVEN that
Name of Appellant

the United States Court of Appeals for the Ninth Circuit from:
Civil Matter

Criminal Matter

LJ Conviction only [F.R.Cr.P. 32(j)(1)(A)] Order (specify):

CL] Conviction and Sentence Dismissal with Prejudice pursuant to FRCP
CL] Judgment (specify):

L] Sentence Only (18 U.S.C. 3742)
CL] Pursuant to F.R.Cr.P. 32(j)(2)

C1 Interlocutory Appeals
L] Sentence imposed:
CL] Other (specify):

C1 Bail status:

Imposed or Filed on April 10, 2019 . Entered on the docket in this action on April 10, 2019

A copy of said judgment or order is attached hereto.

May 2, 2019
Date Signature ( |
I Appellant/ProSe ©] Couns r Appellant © Deputy Clerk

 

The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number

Note:
of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).

NOTICE OF APPEAL

A-2 (01/07)
Case 5:18-cv-01762-FLA-SP Document 46 Filed 05/03/19 Page 2of5 Page ID #:405

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 25. Certificate of Service for Paper Filing

 

ATTENTION ELECTRONIC FILERS: DO NOT USE FORM 25
Use Form 25 only if you are not registered for Appellate Electronic Filing.

Instructions
e You must attach a certificate of service to each document you send to the court and to
opposing counsel.
e Include the title of the document you are serving, the name and address of each person
you served with a copy of the document, and the date of mailing or hand delivery.
e Sign and date the certificate. You do not need to have the certificate notarized.
e Remember that you must send a copy of all documents and attachments to counsel for

each party to this case.

 

 

 

 

 

9th Cir. Case Number(s) | 5:18-cv-01762-RGK-SP

 

 

Case Name | Hudena James, et.al. v. U.S. Bancorp, et.al.

 

 

I certify that I served on the person(s) listed below, either by mail or hand

delivery, a copy of the |Notice of Appeal
and any attachments. (title of document you are filing, such as Opening Brief, Motion for _, etc.)

 

 

 

 

Ly) homyt

Signature Op ap KP PIL Date 5° ee, ba
/| 7

Name Address Date Served
. 23046 Avenida De La Carlota, Suite
pel oe Ears 00, Laguen Hills, Gallfomia 93653 |)?"
Lo. 23046 Avenida De La Carlota, Suite
eats Trachta} 300, Laguna Hills,California 92653 saan?

. 23046 Avenida De La Carlota, Suite
Ryan Moore Craig 300, Laguna Hills,California 92653 stat?

 

 

 

 

 

 

 

 

 

 

 

 

 

   

      
     
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mail this form to the court at:
Clerk, U.S. Court of Appeals for the Ninth Circuit, P.O. Box 193939, San Francisco, CA 94119-3939

Feedback or questions about this form? Email us at forms(@ca9.uscourts. gov

Form 25 Rey. 12/01/2018

 
Case SIS OVMSRRACGSP Donumenas FilecChpayit Regesate Haggel png

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
5:18-cv-01762~-RGK-SP

 

April 10, 2019

 

 

  

Hudena James, et al. v. U.S. Bancorp, et al.

 

 

R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

 

Sharon L, Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendants’ Motion to Dismiss under

Federal Rule of Civil Procedure 12(b)(6) [DE 31]

On February 7, 2019, plaintiffs Hudena James (“James”) and Mercedes Green (“Green”)
(collectively, “Plaintiffs”) filed a First Amended Complaint (“FAC”) against defendants U.S. Bank
National Association (“U.S. Bank”), Kathy Sandoval, Andy Nguyen, and Does 1-10 (collectively,
“Defendants”) (DE 29). In the FAC, Plaintiffs allege five claims for relief: (1) Count one — racial
discrimination under 42 U.S.C. § 1981; (2) Count two — intentional infliction of emotional distress; (3)
Count three — negligent infliction of emotional distress; (4) Count four — failure to train, supervise, and
discipline; and (5) Count five — violation of the Unruh Civil Rights Act (“Unruh Act’).

The Court dismissed Plaintiffs’ initial complaint under Federal Rule of Civil Procedure 12(b)(6)
for failure to state a claim. Defendants now move to dismiss Plaintiffs’ FAC for the same reason (DE
31). Plaintiffs oppose the motion, although their opposition was untimely and well over the page limit.'
Defendants argue that the FAC should be dismissed because Plaintiffs fail to cure the defects noted in
the Court’s January 11, 2019 Order. (See Order Re: Defendants’ Motion to Strike under Fed. R. Civ. P.
12(b)(6), ECF No. 27.) The Court agrees.

Plaintiffs’ allegations in the FAC mirror those in the initial complaint, with minimal changes. In
claim one, Plaintiffs simply repeat the allegation that they were treated “differently than White citizens
who live outside a 5 to 6 mile radius of the bank” and note that employees over the phone who did not
see their “race or face” opened an account for Green while employees who saw her in person refused.
(FAC {J 14, 34, ECF No. 29.) These threadbare allegations still do not plausibly suggest that they were

 

* The Court notes that Plaintiffs continue to break several Local Rules and the Court’s Standing Order in their filings.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 3
Case 5:18-cv-01762-RiGKSEP Dbcounsend45 AtteDSABHt29 Pagge!mbhb3s PaggdDotade2

c

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
5:18-cv-01762-RGK-SP

     

April 10, 2019

 

 

  

Hudena James, et al. v. U.S. Bancorp, et al.

 

intentionally discriminated against because of their race. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Bell Ail. Corp. v. Twombly, 550 U.S. 554, 557 (2007)); see also Order 3-4, ECF No. 29.

In claim two, Plaintiffs still fail to allege facts that are sufficiently extreme and outrageous to
support a claim for intentional infliction of emotional distress. (See Order at 6-7.) Similarly, Plaintiffs’
third claim for negligent infliction of emotional distress fails because Plaintiffs added no allegations of
negligent conduct beyond simply concluding that Defendants “acted negligently.” (FAC 49.) The
fourth claim for failure to train and supervise is also conclusory. Plaintiffs allege only that U.S. Bank
“should have known that hiring the employees created a particular risk or hazard and that particular
harm materialize [sic],”? but do not allege facts plausibly indicating why hiring the employees created a
tisk of discriminatory conduct or why U.S. Bank had reason to know of this risk. (id. 4 53.) For the same
reasons outlined in the January 11, 2019 Order, the fourth claim fails.

Finally, Plaintiffs’ fifth claim for violation of the Unruh Act fails for not plausibly suggesting
that Defendants are liable. The additional allegations are taken directly from the Court’s Order: “During
the time Plaintiff was on the above-mentioned premises, however, bank accounts were indeed opened
for people of the White race that lived outside the 5 to 6 mile radius of the US Bank.”? (/d. § 62.) As
discussed before, while these conclusory allegations suggest a “bare possibility” of discrimination, they
are insufficient to state a claim for intentional discrimination under the Unruh Act. Dallas and Lashmi,
Inc. v. 7-Eleven, Inc., 112 F. Supp. 3d 1048, 1063 (C.D. Cal. 2015) (internal citations omitted.)

“Although a district court should grant the plaintiff leave to amend” if the pleading deficiencies
“can possibly be cured by additional factual allegations, [d]ismissal without leave to amend is proper if
it is clear that the complaint could not be saved by amendment.” Salameh v. Tarsadia Hotel, 726 F.3d
1124, 1133 (9th Cir. 2013) (internal quotation marks omitted) (citing Zixiang Li v. Kerry, 710 F.3d 995,
997 (9th Cir. 2013)). Here, Plaintiffs cannot cure their FAC with additional factual allegations.

 

* The Court notes that here, Plaintiffs have added conclusory allegations that mirror the Court’s statements of the law in its
January 11, 2018 Order verbatim. (See Order at 9 (“Liability is imposed when ‘the employer knew or should have known that
hiring the employee created a particular risk or hazard and that particular harm materializes’ .. .”) (emphasis added).)

* The Court’s Order explained that Plaintiffs’ Unruh Act claim lacked allegations plausibly suggesting that Defendants
intentionally discriminated against Plaintiffs because of their race: “For instance, it would be more indicative of
discrimination if those [white] customers were permitted to open accounts despite living outside a six-mile radius of the
bank.” (Order at 10.) But merely repeating the Court’s words into the FAC does not raise the likelihood of intentional
discrimination from merely “possible” to “plausible.” Plaintiffs allegations are still conclusory and premised entirely on
speculation. In fact, Plaintiffs explain in their Opposition that they knew that white customers were permitted to open
accounts despite living outside the 6-mile radius because of “common sense.” (Pls.’ Opp’n 11, ECF No. 40.)

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 3
> Case 5:18-cv-01762-RIGKSEP Ddovument4s Atdd6920199 PaagSabS3 PragdO' ada

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
5:18-cv-01762-RGK-SP

  

April 10, 2019

 

 

Hudena James, et al. v. U.S. Bancorp, et al.

 

Accordingly, the Court GRANTS Defendants’ motion with prejudice.‘

IT IS SO ORDERED.

 

Initials of Preparer VRV

 

 

* In their Reply, Defendants request monetary sanctions against Plaintiffs under Local Rules 7-13, 11-9, and 83-7 for failure
to follow the Local Rules and the Court’s Standing Order, but the Court declines to exercise its discretion to apply sanctions
here.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 3
